     Case 2:17-cr-00181-JTM-DMD Document 406 Filed 10/10/19 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                                  CRIMINAL ACTION

VERSUS                                                    NO. 17-181

CHAD ALLEN SCOTT                                          SECTION "H"




                                     ORDER

      The defendant’s Motion for Acquittal Or, Alternatively, For A New Trial (R.

Doc. 405) has been set for hearing on October 24, 2019.       At this time, no oral

hearing will take place.

      IT IS ORDERED that the Motion for Acquittal Or, Alternatively, For A New

Trial will be submitted on the briefs. Any opposition shall be filed no later than

October 16, 2019 and replies thereto no later than October 24, 2019.

            New Orleans, Louisiana, on this 10th day of October, 2019.




                                             _______________________________
                                             JANE TRICHE MILAZZO
                                             UNITED STATES DISTRICT JUDGE



                                         1
